Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. _________________________
ANTHONY MAZZUCA,

       Plaintiff,
v.
WELZIG HEATING & AIR, INC.; and
JAMES WELZIG, individually, and in his official corporate capacity,
       Defendants.



                                      COMPLAINT



       Plaintiff, Anthony Mazzuca (“Plaintiff”), sues the Defendants, Welzig Heating &

Air, Inc. and James Welzig (“Defendants” or “Welzig Heating & Air”) and alleges as

follows:

                              PRELIMINARY STATEMENT

       1.      This is an action for unpaid wages, liquidated damages, attorneys’ fees,

costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq.; the Colorado Minimum Wage Act (“CMWA”), Colorado Revised Statutes (“CRS”)

Title 8, Article 6; and the Colorado Wage Act (“CWA”), CRS § 8-4-101, et seq. for

Defendants’ failure to pay Plaintiff all earned minimum wages and all earned wages.

       2.      The FLSA was enacted “to protect all covered workers from substandard

wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450

U.S. 728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 2 of 10




a minimum wage of pay for all time spent working during their regular 40-hour

workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-

exempt employees one and one-half their regular rate of pay for all hours worked in

excess of 40 hours in a workweek. See 29 U.S.C § 207.

       3.     The CMWA, C.R.S. Title 8, Article 6 establishes the law regarding

minimum wage within the State of Colorado.

       4.     The CWA, CRS § 8-4-101, et seq. establishes the law regarding the

payment of wages within the State of Colorado.

                               JURISDICTION AND VENUE

       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and

law of the United States. This Court also has subject matter jurisdiction pursuant 28

U.S.C. § 1367 because the state law claims asserted herein are so related to claims in

this action over which this Court has subject matter jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.

       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because

acts giving rise to the claims of Plaintiff occurred within the District of Colorado, and

Defendants regularly conduct business in and have engaged in the wrongful conduct

alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                          PARTIES

       7.     At all material times, Plaintiff is an individual residing in Adams County,

Colorado, and is a former employee of Defendants.
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 3 of 10




       8.     At all material times, Defendant Welzig Heating & Air, Inc. is a corporation

licensed to transact business in the State of Colorado. At all material times, Defendant

Welzig Heating & Air, Inc. does business, has offices, and/or maintains agents for the

transaction of its customary business in Boulder County, Colorado.

       9.     At all material times, Defendant Welzig Heating & Air, Inc. does business

as “Welzig Heating & Air.”

       10.    At all relevant times, Defendant Welzig Heating & Air, Inc. was an

employer under the FLSA. The FLSA defines “employer” as any person who acts

directly or indirectly in the interest of an employer in relation to an employee. At all

relevant times, Defendant Welzig Heating & Air, Inc. had the authority to hire and fire

employees, supervised and controlled work schedules or the conditions of employment,

determined the rate and method of payment, and maintained employment records in

connection with Plaintiff’s employment with Defendants. As a person who acted in the

interest of Defendants in relation to the company’s employees, Defendant Welzig

Heating & Air, Inc. is subject to liability under the FLSA.

       11.    Defendant James Welzig is an owner of Welzig Heating & Air and was at

all relevant times Plaintiff’s employer as defined by the FLSA, 29 U.S.C. § 203(d).

       12.    Under the FLSA, Defendant James Welzig is an employer. The FLSA

defines “employer” as any individual who acts directly or indirectly in the interest of an

employer in relation to an employee. James Welzig is an owner of Welzig Heating &

Air. At all relevant times, he had the authority to hire and fire employees, supervised

and controlled work schedules or the conditions of employment, determined the rate
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 4 of 10




and method of payment, and maintained employment records in connection with

Plaintiff’s employment with Defendants. As a person who acted in the interest of

Defendants in relation to the company’s employees, James Welzig is subject to

individual liability under the FLSA.

       13.    At all material times, Defendants Welzig Heating & Air, Inc. is an

“employer” as defined by The CMWA, C.R.S. Title 8, Article 6.

       14.    At all material times, Defendants Welzig Heating & Air, Inc. is Plaintiff’s

“employer” as defined by the CWA, CRS § 8-4-101, et seq.

       15.    Defendants individually and/or through an enterprise or agent, directed

and exercised control over Plaintiff’s work and wages at all relevant times.

       16.    Plaintiff, in his work for Defendant, was employed by an enterprise

engaged in commerce that had annual gross sales of at least $500,000.

       17.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

commerce or the production of goods for commerce.

       18.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

interstate commerce.

       19.    Plaintiff, in his work for Defendant, regularly handled goods produced or

transported in interstate commerce.

                                NATURE OF THE CLAIM

       20.    Defendants own and/or operate as Welzig Heating & Air, an enterprise

located in Boulder County, Colorado.
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 5 of 10




      21.    Plaintiff was hired by Defendants and worked for Defendants during

November 2018.

      22.    Defendants, in their sole discretion, agreed to a pay rate for Plaintiff of $18

per hour.

      23.    Plaintiff worked for approximately two weeks for Defendants.

      24.    During Plaintiff’s employment with Defendants, he worked approximately

nine shifts and a total of approximately 60-70 hours.

      25.    Defendants paid Plaintiff no wages whatsoever for the entire duration of

the final two-week pay period of his employment.

      26.    As a result of not having paid any wage whatsoever to Plaintiff for the final

two-week pay period of his employment with Defendants, Defendants failed to pay the

applicable minimum wage to Plaintiff.

      27.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

      28.    As a result of Defendants’ willful failure to compensate Plaintiff any wage

whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).

      29.    As a result of Defendant Welzig Heating & Air, Inc.’s willful failure to

compensate Plaintiff any wage whatsoever for such hours worked, Defendant

Defendant Welzig Heating & Air, Inc.’s has violated the CMWA, C.R.S. Title 8, Article 6.

      30.    As a result of Defendant Welzig Heating & Air, Inc.’s willful failure to

compensate Plaintiff any wage whatsoever for such hours worked, Defendant Welzig

Heating & Air, Inc.’s has violated the CWA, CRS § 8-4-101, et seq.
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 6 of 10




       31.     Defendants have and continue to violate the FLSA by not paying Plaintiff

the full applicable minimum wage for all hours worked during his regular workweeks.

       32.     Defendant Welzig Heating & Air, Inc. has and continues to violate the

CMWA, C.R.S. Title 8, Article 6 by not paying Plaintiff the full applicable minimum wage

for all hours worked during his regular workweeks.

       33.     Defendant Welzig Heating & Air, Inc. has and continues to violate the

CWA, CRS § 8-4-101, et seq. by not paying Plaintiff any wage whatsoever for all hours

worked during his regular workweeks.

       34.     Plaintiff is a covered employee within the meaning of the FLSA.

       35.     Plaintiff is a covered employee within the meaning of the CMWA, C.R.S.

Title 8, Article 6.

       36.     Plaintiff is a covered employee within the meaning of the CWA, CRS § 8-

4-101, et seq.

       37.     Plaintiff was a non-exempt employee.

       38.     Defendants refused and/or failed to properly disclose to or apprise Plaintiff

of his rights under the FLSA.

       39.     Defendants individually and/or through an enterprise or agent, directed

and exercised control over Plaintiff’s work and wages at all relevant times.

       40.     Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover

from Defendants compensation for unpaid wages, an additional amount equal amount

as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under 29 U.S.C. § 216(b).
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 7 of 10




       41.    Due to Defendant Welzig Heating & Air, Inc.’s illegal wage practices,

Plaintiff is entitled to recover from Defendant Welzig Heating & Air, Inc.’s compensation

for unpaid wages, liquidated damages, interest, and reasonable attorney’s fees and

costs of this action under the CMWA, C.R.S. Title 8, Article 6.

       42.    Due to Defendant Welzig Heating & Air, Inc.’s illegal wage practices,

Plaintiff is entitled to recover from Defendant Welzig Heating & Air, Inc. compensation

for unpaid wages, liquidated damages, interest, and attorneys’ fees under the CWA,

CRS § 8-4-101, et seq.

                    COUNT ONE: FAIR LABOR STANDARDS ACT
                       FAILURE TO PAY MINIMUM WAGE

       43.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       44.    Defendants willfully failed or refused to pay Plaintiff any wages

whatsoever for any of the hours that Plaintiff worked for them during the final two-week

pay period of his employment.

       45.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       46.    Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount

as liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Anthony Mazzuca, individually, respectfully request that

the Court grant relief in Plaintiff’s favor, and against Defendants for compensation for

unpaid minimum wages, plus an additional equal amount as liquidated damages,
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 8 of 10




prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and

disbursements of this action, and any additional relief this Court deems just and proper.

                      COUNT TWO: COLORADO MINIMUM WAGE ACT
                           FAILURE TO PAY MINIMUM WAGE

       47.     Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       48.     Defendant Welzig Heating & Air, Inc. willfully failed or refused to pay

Plaintiff any wages whatsoever for any of the hours that Plaintiff worked for them during

the final two-week pay period of his employment.

       49.     Defendant Welzig Heating & Air, Inc.’s practice of willfully failing or

refusing to pay Plaintiff at the required minimum wage rate violates The CMWA, C.R.S.

Title 8, Article 6.

       50.     Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional amount as

liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Anthony Mazzuca, individually, respectfully requests that

the Court grant relief in Plaintiff’s favor, and against Defendant Welzig Heating & Air,

Inc. for compensation for unpaid minimum wages, plus an additional amount equal to

twice the unpaid minimum wages, prejudgment and post-judgment interest, reasonable

attorneys’ fees, costs, and disbursements of this action, and any additional relief this

Court deems just and proper.
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 9 of 10




                       COUNT THREE: COLORADO WAGE ACT
                         FAILURE TO PAY WAGES OWED

       51.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       52.    Defendant Welzig Heating & Air, Inc. willfully failed or refused to pay

Plaintiff any wages whatsoever for any of the hours that Plaintiff worked for them during

the final two-week pay period of his employment.

       53.    Defendant Welzig Heating & Air, Inc.’s practice of willfully failing to pay

Plaintiff wages for labor performed violates the CWA, CRS § 8-4-101, et seq.

       54.    Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount

as liquidated damages, together with interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, Anthony Mazzuca, individually, respectfully requests that

the Court grant relief in Plaintiff’s favor, and against Defendant Welzig Heating & Air,

Inc. for compensation for unpaid wages, liquidated damages, prejudgment and post-

judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action,

and any additional relief this Court deems just and proper.


       RESPECTFULLY SUBMITTED this 17th day of September, 2020.
Case 1:20-cv-02817-NYW Document 1 Filed 09/17/20 USDC Colorado Page 10 of 10




                                   BENDAU & BENDAU PLLC

                                   By: /s/ Clifford P. Bendau, II
                                   Clifford P. Bendau, II
                                   Christopher J. Bendau
                                   BENDAU & BENDAU PLLC
                                   P.O. Box 97066
                                   Phoenix, Arizona 85060
                                   Telephone AZ: (480) 382-5176
                                   Email: cliffordbendau@bendaulaw.com
                                           chris@bendaulaw.com

                                   THE LAW OFFICES OF SIMON & SIMON
                                   By: /s/ James L. Simon
                                   James L. Simon
                                   6000 Freedom Square Dr.
                                   Independence, OH 44131
                                   Telephone: (216) 525-8890
                                   Facsimile: (216) 642-5814
                                   Email: jameslsimonlaw@yahoo.com


                                   Attorneys for Plaintiff
